 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Longshore Workers Local Union No. 3000of InternationalLongshoremen'sAssociation,AFL-CIOandCoastal Cargo Company, Inc.and Teamsters Local UnionNo. 270,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,'Party to the DisputeandMississippiRiverGrainElevator, Inc.,Partyto the Dispute.Case 15-CD-295June 30, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENSAND MEMBERSJOHANSENAND BABSONThe charge in this Section 10(k) proceeding wasfiled on November 12, 1985, by the Employer, al-leging that the Respondent, General LongshoreWorkers Local Union No. 3000 of InternationalLongshoremen's Association, AFL-CIO, violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by Teamsters Local Union No.270, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO. The hearing was held on Decem-ber 3 before Hearing Officer Lyn J. Beck.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Employer, Coastal Cargo Company, Inc.(CCCI) a Louisiana corporation, operates a cargocompany.Based ona projection of the Employer'sNew Orleans operations(sincethey commenced onJuly 16, 1985), the Employer will derive annualgross revenues in excess of $50,000 for servicesperformedas a link ininterstate commerce and willannually purchase and receive goods andmaterialsIOn November 1, 1987, the TeamstersInternational Union was read-mittedto the AFL-CIO. Accordingly,the caption has been amended toreflectthat change.2The Employermade a motion to consolidatethisproceeding with acompanion case,LongshoremenILA Local 3000 (Coastal Cargo Co.),289NLRB 542 The motionis deniedas the workin dispute in eachcase dif-fersin scopeAll partiespresent inthe proceedingstipulatedto include the recordtranscriptfromthe companion caseThe parties requestedthe Board totake officialnotice of the proceedings in that case and stipulated that thefacts set out in thatrecord wouldconstitutethe record herevalued in excess of $50,000 directly from pointsoutside the State of Louisiana.The parties stipulated to facts that satisfy theBoard's jurisdictional requirements.We find thatCCCIis engaged in commerce within the meaningof Section 2(6) and (7) of the Act.Mississippi River Grain Elevator, Inc. (MRGE)is a party to the dispute. MRGE is engaged in thestorage, sale, and transfer of grain. The parties stip-ulated thatMRGE in the preceding 12-monthperiod in the course and conduct of its business op-erations within the State of Louisiana derived grossrevenues in excess of $50,000 for the transportationand handling of commodities and cargo in inter-state commerce pursuant to arrangements with andas agents for various common carriers. The partiesfurther stipulated that during this 12-month periodMRGE purchased and received at its MyrtleGrove,Louisiana facilitygoods and materialsvalued in excess of $50,000 directly from pointsoutside the State of Louisiana.We find that MRGE is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.The parties stipulate, and we find, that Local3000 and Local 270 are labor organizations withinthe meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeCCCI was incorporated on July 16, 1985. It is acargo company, which loads and unloads shipsdocked at the Port of New Orleans. CCCI loadsgrain, breakbulk, and containerized cargo onto ves-sels and discharges cargo from vessels or bargesonto the dock.In a related case,Coastal Cargo Co.,286 NLRB 200 (1987), the Board found that CCCIis the alter ego of a now-defunct company calledCoastalCargo Company, which operated fromMay 4 to October 1, 1984; this company had a col-lective-bargainingagreementwithLocal270,which ran from May 1, 1984, to April 30, 1987. OnJuly 1 CCCI signed a collective-bargaining agree-ment with Local 270 effective until June 30, 1988.The Board determined that this was a valid agree-mentbecause CCCIwas a continuationof CoastalCargo Company and was subject to the latter's bar-gaining obligations.3MRGE first subcontracted work to CCCI inSeptember 1985. On September 5 MRGE contract-ed with CCCI for the unloading of the M/VAnas-tasiaII.Over a 16-hour period, employees ofCCCI represented by Local 270 loaded the ship3Coastal Cargo Co,286 NLRB 200, 203-204 (1987).289 NLRB No. 70 LONGSHOREMENILA LOCAL3000(COASTAL CARGO)547with approximately 4700 tons of grain. No mem-bers of Local 3000 picketed the ship. CCCI per-formed other loading services at MRGE in lateOctober and early November with no pickets in at-tendance.On November 7, CCCI was under contract withMRGE to load theM/V Massmiliano F.withgrain. Employees of CCCI commenced loading op-erations on November 7 at 6 p.m. During the after-noon of November 8, Durel Landry, CCCI's presi-dent, received word that Local 3000 was going toput up a picket line at the MRGE facility wheretheMassmiliano F.was still being loaded.Landry testified that at 5:45 a.m. on November 9he observed three men with picket signs at the en-trance to the main road leading to MRGE's facili-ty.4Landry recognized one of the pickets as PaulSarentine,5 a current member and previous vicepresident and business agent of Local 3000. Thepickets remained all day and left at 5:30 p.m. Thegrain loading continued through the night and fin-ished at 9:30 a.m. on November 10.B.Work in DisputeThe work in dispute6 involves the loading andunloading of oceangoing vessels within the jurisdic-tional boundaries of General Longshore WorkersLocal Union No. 3000 of International Longshore-men'sAssociation,AFL-CIO in the Port of NewOrleans, New Orleans, Louisiana.C. Contentions of the PartiesThe Employer, CCCI, contends that reasonablecause existsto believe that Local 3000 violatedSection 8(b)(4)(D) of the Act; and that the work indispute should be awarded to CCCI's employeesrepresented by Local 270 based on the factors ofemployer preference, past practice, the collective-bargaining agreement, skill, and economy and effi-ciency.MRGE argues that the picketing is an extensionof the picketing in the companion case.Itmaintainsthat the work in dispute should be awarded to em-ployees represented by Local 270 on the basis ofcompany preference and economy and efficiencyof operations.MRGE also states that neither it norCCCI are parties to any procedure for the jointresolution of jurisdictional disputes.4 Thepicket signs read"TeamstersLocal 270 Unfair ILA Longshore-men", "M RG E Unfair to ILA 3000",and "FeruzziSilloNon Gusto aILA-Operaio "bVariouslyspelled Seruntme and Serantmein the record6The specific work involvedin this case was the loading of grainaboard an oceangoing vessel attheMyrtle Grove,Louisianafacility ofMRGE The Regional Director's notice ofhearing broadenedthe disputeto includeany similar operation within the geographicaljurisdiction ofLongshoremen Local 3000 No party contested the scope of thedisputeLocal 3000 does not acknowledge the existenceof a jurisdictional dispute. It disputes the applicabil-ityof the statute in this matter and denies that"reasonable cause" exists to believe that it violatedSection 8(b)(4)(D) of the Act. It contends that thepicketingwas isolated. Local 3000 also contendsthat the ILA and the Teamsters have formed ajoint board to resolve jurisdictional disputes.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge has arisen. However, before the Board pro-ceeds with a determination of dispute, it must besatisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method for voluntary set-tlement of the dispute.At the beginning of the dispute, CCCI's employ-ees represented by Local 270 had been assigned toperform the work in dispute. The longshoremencontended the work belonged to them. Members ofLocal 3000 picketed the MRGE facility at whichtheM/VMassmiliano F.was docked. The picketsigns indicated that the Teamsters, Local 270 was"unfair" to Local 3000 members. There is reasona-ble cause to believe that an object of the picketingwas to force or require CCCI to assign the work indispute to employees represented by Local 3000rather than to its own employees represented byLocal 270.7 Although MRGE did not control thework in dispute, Local 3000 accused it of beingunfair to Local 3000.There is no evidence that CCCI or MRGE arebound to any resolution reached by the joint board.Therefore there is no agreed-upon method for thevoluntary adjustment of the instant dispute.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for deter-mination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination in7We note, as set forthin the companion case, that, accordingto Local270's president,MitchellLedet, Local 3000'spresident,Cliven Cormier,threatened to do whateverwas necessaryto get thestevedoring workback from Local 270 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa jurisdictional dispute is an act of judgment basedon commonsenseand experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreement(s)CCCI has a collective-bargaining agreement withLocal 270;8 it has no collective-bargaining agree-ment with Local 3000. No Board certification hasbeen issuedregardingany CCCI employees en-gaged in stevedoring operations or regarding anyother unit of employees. This factor favors anaward of the disputed work to employees repre-sented by Local 270.2.Company preference and past practiceCCCI prefers that the work in dispute be doneby its employees who are represented by Local270.CCCI's alter ego Coastal Cargo Companyused employees represented by Local 270 to loadand unload ships. This factor favors awarding thedisputed work to employees represented by Local270.3.Area practiceThe record shows that the loading and unloadingof ships in the Port of New Orleans has in the pastbeen done by employees represented by Local3000. On occasion MRGE has contracted stevedor-ing work to companies whose employees were rep-resented by Local 3000. Employees represented byLocal 270 have also engaged in stevedoring workin the Port of New Orleans. Therefore, this factordoes not favor awarding the disputed work toeither group of employees.4.Relative skillsBoth employees represented by Local 270 andLocal 3000 possess the skills needed to load andunload ships. Both groups of employees have expe-rience in stevedoring work. Therefore, this factordoes not favorawardingthe disputed work toeither group of employees.aTheagreementcoversthe classificationsof checker,crane operator,liftdriver, loader,flag man, loadingcrew,labor,and palletizerTheagreement doesnot describethe work that these classifications perform5.Economy and efficiencyCCCI's president, Landry, testified that it ismore economicaland efficient for the Employer touse its own employees represented by Local 270.Landry testified that usually he would have to hire18 longshoremenas opposed to 7 teamsters foreach job. Landry also testified that he only hired asmany teamstersas he needed and did not have tohire waterboysand timekeepersas required by thelongshoremen.Therefore, this factor favors award-ing thedisputed work to employees represented byLocal 270.ConclusionAfter considering all the relevant factors, weconclude that employees represented by Local 270are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreementbetween CCCI and Local 270,employer preference, past practice, and economyand efficiency.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Coastal Cargo Company, Inc.,represented by Teamsters Local Union No. 270a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, are entitled to perform the loadingand unloading of oceangoing vessels for CoastalCargo Company, Inc., within the jurisdictionalboundaries of General Longshore Workers LocalUnion No. 3000 of International Longshoremen'sAssociation,AFL-CIO in the Port of New Orle-ans, New Orleans, Louisiana.2.General Longshore Workers Union No. 3000ofInternationalLongshoremen'sAssociation,AFL-CIO is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force CoastalCargo Company,Inc. to assignthe disputed workto employees represented by it.3.Within 10 days from this date, General Long-shoreWorkers Union No. 3000 ofInternationalLongshoremen'sAssociation,AFL-CIO shallnotify the Regional Director for Region 15 in writ-ing whether it will refrain from forcing the Em-ployer, by means proscribed by Section 8(b)(4)(D),to assign the disputed work in a manner inconsist-ent with this determination.